GIVAN, Justice,
'dissenting
I respectfully dissent from the majority opinion in this ease. In the Court of Appeals opinion, reported at 613 N.E.2d 53, the Court of Appeals correctly disposed of the issue upon which this Court reverses. The authority cited at page 57 of their opinion is correct and follows established principles of the application of Ind.Crim.Rule 4. I see no justification for the change in the law as established by the majority opinion.
The petition to transfer should be denied.